DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 recite reference numerals within parenthesis.  Reference numerals should not be used as a substitute for recitation of structure and interaction of elements thereof.  Deletion of the reference numerals is suggested to avoid confusion. 
In claim 1, the cooperation of the various elements that enable the system to align a prosthetic acetabular cup and prosthetic femoral head is not clearly recited.  The cooperation of the fixation element and the first rotatable and lockable joint is not recited. 
In claim 5, the recitation “lockable ball mount” renders the claim vague and indefinite.  It appears that Applicant intended to recite each rotatable and lockable joint is a ball joint.
In claim 9, the recitation “disposed on the handle assembly (23) or handle portion (25)” renders the claim vague and indefinite because it is unclear where the camera is disposed.  The handle assembly includes the handle portion. 

In claim 11, the recitations “neck axis” renders the claim vague and indefinite because it is unclear whether the neck axis is the longitudinal axis of the trial neck. 
In claim 13, the recitation “handle means” and “handle assembly” renders the claim vague and indefinite because it is unclear which part of the handle assembly is being referred to. 
In claim 13, the recitation “temporarily securing the trial components to a handle means” renders the claim vague and indefinite because it is unclear which trial components are connected to which end or part of the handle assembly.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 20160030200) in view of DiGioia III et al. (US 5880976).
Hunt et al. disclose the use of a trial implant system during hip arthroplasty including the steps of: preparing an acetabulum by reaming and placing a trial cup; installing a trial stem, neck and head in a prepared femur; reducing the joint to check the offset and size is appropriate; varying the combinations of offset and head/cup size until the selected components are suitable for the patient; and replacing the trial components with prosthetic components having the determined/desired size and offset (paras [0066]-[0134]).  

It is well known to properly position prosthetic components during hip arthroplasty to reduce impingement, as demonstrated by DiGioa III et al. 
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of reducing impingement, as taught by DiGioa III et al., would have yielded predictable results, i.e., proper sizing and placement of hip prosthetic components. 
Allowable Subject Matter
Claims 1-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The primary reason for indication of allowable subject matter is because no references or a reasonable combination thereof, could be found which disclose the various elements of Applicant’s claimed invention, cooperating to enable placement of a prosthetic acetabular cup and femoral head during total hip arthroplasty.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




February 20, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775